OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We agree with the Appellate Division that plaintiff engaged in conduct which was within the sphere of legitimate public concern. Therefore, even though defendant’s report of plaintiff’s encounter with the authorities was not entirely accurate, no recovery can be had in defamation absent a showing that defendant “acted in a grossly irresponsible manner without due consideration for the standards of information gathering and dissemination ordinarily followed by responsible parties.” (Chapadeau v Utica Observer-Dispatch, 38 NY2d 196, 199.) In our opinion, plaintiff has failed to demonstrate the existence of a question of fact on this issue.
In light of our conclusion that plaintiff is, as a matter of law, unable to recover, it is unnecessary for us to determine whether she was required to plead and prove special damages and whether the “libel” asserted was a libel per se.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.